UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1691


DANNY A. JORDAN, SR.,

                Plaintiff - Appellant,

          v.

GOBO, INC.; PHIL LYNCH, President,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:11-cv-00047-NKM-RSB)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny A. Jordan, Sr., Appellant Pro Se.   John Ernest Falcone,
PETTY, LIVINGSTON, DAWSON & RICHARDS, PC, Lynchburg, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Danny     A.    Jordan,       Sr.,      appeals    the    district    court’s

order granting summary judgment to the Defendants on his action

brought    pursuant       to        the   Fair    Labor    Standards      Act.      We    have

reviewed the record and find no reversible error.                            Accordingly,

we      affirm     for         the        reasons       stated      by     the      district

court.      Jordon v. Gobo, Inc., No. 6:11-cv-00047-NKM-RSB (W.D.

Va. May 8, 2012).               We dispense with oral argument because the

facts    and     legal    contentions            are   adequately       presented    in   the

materials      before         the    court    and      argument    would    not     aid   the

decisional process.



                                                                                    AFFIRMED




                                                  2